In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00014-CV



    EVERHOME MORTGAGE COMPANY, Appellant

                            V.

 CAROLINE KING A/K/A CAROLINE WILSON, Appellee



         On Appeal from the 62nd District Court
                Lamar County, Texas
                Trial Court No. 80296




       Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Moseley
                                MEMORANDUM OPINION
       EverBank, as successor by merger of EverHome Mortgage Company, appellant, and

Caroline King, aka Caroline Wilson, appellee, have filed with this Court a joint motion to

dismiss the pending appeal in this matter. The parties represent to this Court that they have

reached a full and final settlement. In such a case, no real controversy exists, and, in the absence

of a controversy, the appeal is moot. See TEX. R. APP. P. 42.1(a)(2).

       We grant the motion and dismiss this appeal.



                                                     Bailey C. Moseley
                                                     Justice



Date Submitted:        June 25, 2013
Date Decided:          June 26, 2013




                                                 2